DETAILED ACTION
This Office Action is in response to Amendment filed January 15, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 should be identified as a withdrawn claim rather than a currently amended claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 7-9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 2, it is not clear to which element or feature “the curved side surfaces are laterally closest” to in the limitation recited on line 2, because Applicants do specifically claim whether the curved side surfaces are laterally closest to each other or laterally closest to another element or feature.
(2) Further regarding claim 2, it is not clear what “an intersection” recited on line 3 refers to, because (a) the upper fin portion and the upper surface of the dielectric material do not intersect with each other, but rather, they are disposed side by side, and (b) the upper surface of the dielectric material does not intersect the upper fin portion, while the upper fin portion may end at the upper surface of the dielectric material.
Claims 3, 7 and 8 depend on claim 2, and therefore, claims 3, 7 and 8 are also indefinite.
(3) Regarding claim 9, it is not clear what the height of the curved concave side surfaces refers to, because (a) the curved concave side surfaces have a plurality of heights with respect to an unspecified element or feature, (b) the height of the bottommost portion of the curved concave side surfaces is the smallest height, and the height of the topmost portion of the curved concave side surfaces is the largest height, and (c) therefore, it is not clear which height the claimed height of the curved concave side surfaces refers to.
(4) Regarding claim 11, it is not clear whether the claimed height of the lower fin portion refers to a distance between the bottommost and topmost portion of the lower fin portion, a distance between the bottommost portion of the lower fin portion and an unspecified element such as a top surface of the substrate, or a distance between the topmost portion of the lower fin portion and an unspecified element such as a top surface of the substrate.
(5) Regarding claim 12, it is not clear how the limitation recited in claim 12 refers to, because (a) as discussed above, the claimed curved concave side surfaces have a plurality of heights, and (b) therefore, it is not clear whether the claimed range of 5 nm to 30 nm corresponds to the height of the curved concave side surfaces being 5 - 30 nm, or the claimed range of 5 nm to 30 nm corresponds to the bottommost portion or the topmost portion of the curved concave side surfaces.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yu et al. (US 10,269,792)
Regarding claims 1, 2 and 5, Yu et al. disclose a FinFET device (Fig. 13) comprising: a semiconductor substrate (210); and a fin structure (composite structure of first fin structure 220, first semiconductor material layer 310 and second semiconductor layer 320) extending from the semiconductor substrate, because (a) Applicants do not specifically claim what the fin structure is made of, and what it looks like, and (b) therefore, the composite structure of the first fin structure 220, the first semiconductor material layer 310 and the second semiconductor layer 320 disclosed by Yu et al. can be referred to as “a fin structure”, wherein the fin structure has an upper fin portion (composite structure of 310 and 320) and a lower fin portion (220), the lower fin portion is embedded in a dielectric material (recessed dielectric layer 240) over the semiconductor substrate and the upper fin portion vertically extends from the lower fin portion above the dielectric material, because the preposition “above” does not necessarily suggest “directly above”, and comprises curved concave side surfaces (side surfaces of 310) spaced apart from the dielectric material (240) and wherein the dielectric material forms shallow trench isolation regions of the FinFET device, which is an intended use of the recessed dielectric layer 240 (claim 1), wherein the upper fin portion (composite structure of 310 and 320) has a first width where the curved concave side surfaces are laterally closest and a second width at an intersection with an upper surface of the dielectric material (240), because (a) as discussed above, this limitation is indefinite, and (b) therefore, this limitation is interpreted as a second width of the upper fin portion being measured at the upper surface level of the dielectric material, and the first width is narrower than the second width (claim 2), and the upper fin portion (composite structure of 310 and 320) is an active region for the FinFET device, which is an intended use of the composite structure of the layer 310 and the layer 320 (claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 10,269,792)  The teachings of Yu et al. are discussed above.
Regarding claim 3, Yu et al. differ from the claimed invention by not specifically showing that the first width is at least 7% narrower than the second width.
Yu et al. show that the first width of the first semiconductor material layer 310 appears to be about half the second width in Fig. 13.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first width can be at least 7% narrower than the second width, because (a) when one makes the FinFET device with the same scale as shown in Fig. 13 of Yu et al., which would have been obvious, the first width would be at least 7% narrower than the second width, and (b) the claimed ratio of the first and second width can be controlled and optimized “to improve fin structure shape and critical dimension (CD) control” (col. 8, lines 6-15).
Regarding claims 7-9, 11 and 12, Yu et al. differ from the claimed invention by not showing that the first width is at least 0.5 nm narrower than the second width (claim 7), the first width ranges from 4 nm to 30 nm (claim 8), the curved concave side surfaces have a height ranging from 5 nm to 30 nm (claim 9), the lower fin portion has a height ranging from 50 nm to 100 nm (claim 11), and the curved concave side surfaces are 5 nm to 30 nm above the dielectric material (claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed first width and second width, the claimed height of the curved concave side surfaces and lower fin portion can be in the claimed ranges, respectively, because (a) as discussed above, Yu et al. disclose that the shape and sizes of the first semiconductor material layer 310 can be optimized “to improve fin structure shape and critical dimension (CD) control” (col. 8, lines 6-15), and therefore, the first and second width can be within the claimed ranges, (b) also, the first and second width should be selected to control .

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 10,032,869)
Chang et al. (US 9,853,154)
Kim et al. (US 8,883,651)
Ye et al. (US 10,622,481)

Lee et al. (US 10,361,309)
Wei et al. (US 9,196,710)
Yeh et al. (US 9,245,805)
Wu et al. (US 9,543,382)
Kim et al. (US 9,184,293)
Clampitt (US 6,403,430)
Wan et al. (US 10,790,380)
Kim et al. (US 9,899,388)
Liu et al. (US 10,037,991)
Wang et al. (US 8,901,607)
Ching et al. (US 9,559,181)
Ching et al. (US 9,306,069)
Liu et al. (US 8,466,490)
Colinge et al. (US 9,419,098)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 17, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815